DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 	
Drawings
The drawings are objected to because, upon further review, the drawings submitted November 16, 2021 are objected to because Figs. 4, 10, 15-18 and 20 have labels for the axis of the graphs which are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 36 are objected to because of the following informalities:  in line 10 of claim 36 “the” should be inserted before “non-dimensional”.  Appropriate correction is required.
Claim 55 is objected to because of the following informalities:  in line 2 “more” should be deleted.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the signal processor module(s) “configured to: compare first signaling…; and… “to infer the performance…and the trending…of the…pumps”, and generate and provide second signaling…based…on the first signaling compared” in claim 36 and similarly claim 49; (this is considered to be the material described in sections 4, 4.1, 4.2 through 4.3 (in particular the material of sections 4.2 [0110] thru [0114]);
the signal processor module(s)… “configured to predict maintenance needs based on an algorithm that takes into account a trade-off between the cost of power…and the cost associated with the pump maintenance…” (claims 39 and 52, see [0014] & [0050] of USPAP 2020/0191130); 
 the signal processor module(s)… “is configured to adjust a maintenance interval to a rate of wear, or vice versa” (see claims 41 and 54);
the signal processor module(s)… “is configured to receive and store the first signaling in a historical data database” (see claims 42 and 66);
the signal processor module(s)… “is configured to analyze the first signaling using a n-day moving window” (see claims 43 and 56);
the signal processor module(s)… “is configured to receive information about a maintenance performed on the one or more centrifugal slurry pumps (52), and to store associated signaling containing information about the maintenance performed in a historical data database” (see claims 44 and 57);
the signal processor module(s)… “is configured to extrapolate information related to the performance of the one or more centrifugal slurry pumps (52) to a Best Efficiency Point, thus providing an efficiency measure at a common point” (see claims 47 and 59).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36—44, 46-57 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims fail to show that the applicant had possession of the claimed invention because a description of the data received and the various comparisons and statistical/mathematical techniques used to compare or analyze the data is provided. However, the applicant has not provided an algorithm or set forth the steps taken to show how the second signal is generated and then provided. 
In particular, in claims 36, 48 and 49, the applicant has not shown possession of an algorithm or the steps taken to consider the first signaling, i.e. the various historical data related to the performance of the pump and the non-dimensional quantities, and then show that the applicant had possession of how to generate and provide the second signaling about predicted maintenance needs. The portion of claim 36 which the applicant has not shown possession of is the material at lines 13 through 15. The portion of claim 48 which the applicant has not shown possession of is the material at lines 7 through 9. The portion of claim 49 which the applicant has not shown possession of is the material at lines 14 through 16. It is believed that the generation of the second signaling containing information about maintenance needs is based upon the disclosure in the section 4.3 Final Results of the specification and the analysis of the graphs shown in Fig. 19, and more broadly Figs. 14-20 (as argued by the applicant in the remarks section).
In claim 39 the claim sets forth “one or more signal processor modules … configured to predict maintenance needs based on an algorithm that takes into account a trade-off between a cost of power…and a corresponding cost associated with the pump’s maintenance…”. The applicant has not shown possession and has not provided an algorithm or the steps taken to consider this compared first signaling and then to provide/make or predict the maintenance needs. The applicant similarly has not shown possession of the material of claim 52.
In claim 41 the claim sets forth “one or more signal processor modules…configured to adjust the maintenance interval to a rate of wear, or vice versa”. The applicant has not shown possession and has not provided an algorithm or the steps taken to make such adjustments. The applicant similarly has not shown possession of the material of claim 54.
	Claims not specifically mentioned are rejected because they depend from one of the above claims.
	
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-44, 46-57 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36 and 49 are vague and indefinite because in claim 36 lines 9 through 11 it is unclear if the function of the module that is configured to “provide second signaling containing information about predicted maintenance needs…”, includes the function of analyzing only the first signaling, or the first signaling and the non-dimensional quantities. It is noted that the limitation “include non-dimensional quantities to infer the pump performance of the one or more centrifugal slurry pumps and a trending of an efficiency of the one or more centrifugal slurry pumps” in lines 8-10 is confusing. Specifically, it is unclear if the portion of the limitation set forth in italics above is intended to set forth a future use of the non-dimensional quantities or if the signal processor module is actually configured “to infer the performance…and a trending…”. Claim 49 is similarly confusing.
Claims 36 and 49 are vague and indefinite because in lines 5-8 it is unclear if “a discharge flow rate, a discharge pressure”, “a pump speed, and a motor current” refer to the flow rate, pressure, speed and motor current of one pump, each pump or all the combined pumps. Similarly, in lines 8 thru 12 it is unclear if “the performance”, “a trending”, “a head coefficient, a flow coefficient, the efficiency, a power coefficient, a speed coefficient and a specific speed” are also references to, or associated with, one pump/motor, each pump /motor or all the combined pumps/motors. 
Claims 36, 48 and 49 are vague and indefinite because (with reference to claim 36) the claims set forth that the first signaling includes the historical data related to the performance of the pump (the claim list a number of these in lines 5-8) and also includes the non-dimensional quantities (line 8).The description/listing of the non-dimensional quantities claimed is then set forth later in the claims (in lines 10-12) after the above noted statement of an unclear statement of a step or use of the non-dimensional data, i.e. to infer the performance…and trending...”. The separation of the listing of the variables that are part of the “first signaling” makes understanding what information/data are to be considered as part of the first signaling confusing.  This confusion is compounded because in the final paragraph of claims 36 and 49, and in claim 48 lines 7-9, refer to generating and providing the “second signaling” and sets forth this is done “based at least partly on the first signaling compared”. As noted above it is believed that the generation of the second signaling containing information about maintenance needs is based upon the disclosure in the section 4.3 Final Results of the specification and the analysis of the graphs shown in Fig. 19, and more broadly Figs. 14-20 (as argued by the applicant in the remarks section). The consideration of the material in Fig. 19 as discussed in section 4.3 is a consideration of the performance and the trending set forth is the vague statement of either the intended use or an unclear step related to the non-dimensional data. Therefore again, it is unclear in each of the independent claims what the clear distinction is between the historical data, and the non-dimensional quantities and whether both of these make up the first signaling or just the historical data makes up the first signaling and the non-dimensional quantities are a result of the comparing first signaling. It is further unclear which group of data the claims intend to require the actual determination of second signaling containing information about “the performance…and the trending…” be based upon.  


In claim 37 it is unclear if “the hydraulic power” and “the electric power consumed” are the power of one pump/motor, each pump/motor or all the combined pumps/motors. Claim 50 is similarly confusing.
Claim 37 is confusing because in line 4 it is unclear if the applicant intends to claim one motor driving a plurality of pumps or one motor being associated with each pump. Claims 38 and 39 are similarly confusing; and, claims 50-52 are similarly confusing.
Claim 48 is vague and indefinite because in lines 7 through 13 it is unclear if the limitation “including using non-dimensional quantities…” is intended to be part of the step of “providing second signaling…” at line 7 or if it is intended to be a separate step in addition to the steps of “comparing…” at line 2 and “providing…” at line 7.
Claims 36 and 49 are vague and indefinite because in lines 5 and 6 (or 6 and 7) it is unclear if “a discharge flow rate, a discharge pressure”, “a pump speed, and a motor current” refer to the flow rate, pressure, speed and motor current of one pump, each pump or all the combined pumps. Similarly, in lines 9-13 it is unclear if “the performance”, “a trending”, “a head coefficient, a flow coefficient, the efficiency, a power coefficient, a speed coefficient and a specific speed” are also references to or associated with, one pump/motor, each pump /motor or all the combined pumps/motors. 
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-44, 46-57 and 59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following functional limitations/method steps which represent abstract ideas: in particular with regards to the apparatus claims 36 and 49, and method claim 48, the function limitations/method steps setting forth that the signal processor module is configured to “compare first signaling”, “infer the performance of the one or more centrifugal slurry pumps and a trending of an efficiency”; and “generate and provide second signaling…” are each considered to be a mathematical relationship and/or a mental process. Further, as such claims 36, 48 and 49 recite a judicial exception (i.e. an abstract idea).
This judicial exception is not integrated into a practical application because the additional limitations/steps of the claims, in the form of naming the various data (this additionally applies to claims 40 and 53), and with regards to claim 49 the provision of the sump, centrifugal slurry pump and battery of cyclone separators, are merely the application of the abstract idea to a field of use. It is noted that the structure of the field of use are common and well know structures as evidenced by the references such as Fjallstrom et al (previously cited) and Liller (newly cited). It is noted that none of the independent claims recite utilizing or applying the generated second signaling in any manner to the pump or another part of the system.
With regards to claims 42, 44, 55 and 57 the generic recitations of “receiving” and “storing” the various data by the signal processor represents generic well known and routine functions of a computer. These steps of “receiving” and “storing” the data by the signal processing module” amount to simply implementing the abstract idea on a computer/processing unit and represent, as note in MPEP 2106.05 (A), a limitation that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception, such as simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Thus, there is no practical inventive concept other than the abstract idea.
With regards to claims 37, 38, 39, 41, 43, 47, 50-52, 54, 56 and 59, each of these claims are considered to recite an additional mathematical relationship and/or a mental process, as such these claims recite a judicial exception (i.e. an abstract idea).

Response to Arguments
Applicant’s arguments (addressing the rejections under 35 USC 112b) with respect to claim(s) 36-44, 46-57 and 59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments (addressing the rejections set forth under 35 USC 112(a)) filed May 2, 2022 have been fully considered but they are not persuasive. The applicant makes arguments against the rejections set forth under 35 USC 112(a) arguing that the disclosure provides an enabling disclosure (see applicant’s remarks from page 13 line 10 thru the end of page 18). These arguments are not found to be persuasive because the rejections set forth in the Final Rejection and above are rejections for lack of written description. Therefore, the applicant’s arguments in urging that a person of ordinary skill in the art would know how to make the claimed invention do not address the rejections setting forth that the applicant has not shown possession of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
May 24, 2022